DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgement is made to Applicant’s claim to priority to Foreign Application No. KR1020170150818 filed November 13, 2017. 

Status of Claims 
This Office Action is responsive to the amendment filed After Final on August 10, 2021. As directed by the amendment: claims 5-8 and 14-21 have been cancelled and claims 22-33 has been added. Thus, claims 1, 3-4, 9-13 and 22-33 are presently pending in this application. 
Claims 5-6 were previously rejected under 35 U.S.C. 103 as being unpatentable over Giffard (GB1182838A). Claims 7-8 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Huber et al. (U.S. Patent No. 4,454,881). Claim 14-15 were previously rejected under 35 U.S.C. 103 as being unpatentable over Giffard (GB1182838A) in view of Huber et al. (U.S. Patent No. 4,454,881). Claims 16-18 and 20-21 were previously rejected under 35 U.S.C. 103 as being unpatentable over Giffard (GB1182838A) in view of Huber et al. (U.S. Patent No. 4,384,577). Claim 19 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Magidson (U.S. Pub. No. 2006/0005838). Independents claim 1, and claims 3-4 and 9-13 by dependency, were previously indicated as allowable. 
Applicant’s amendments cancel the claims previously rejected by prior art, leaving only claims previously indicated as allowable and those that depended therefrom, thereby putting the application in condition for allowance. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art of record Giffard (GB1182838A) discloses an inner shell (4; Fig. 1; Ln 9-82), which is provided to maintain a shape of a mask (1, 4; Fig. 1) and formed in a cup shape (“shape of a shell”; Ln 51-82), the inner shell comprising: a circumferential part (A, Fig. A annotated below) forming an edge (B, Fig. A annotated below); a curved part (C, Fig. A annotated below) formed in an arch shape (Fig. 1) from an inner side (at C, Fig. A annotated below) of the circumferential part and having a part formed at an outer surface; and a plurality of ribs (D, Fig. A annotated below) formed to radially protrude from an edge of the part (A, Fig. B annotated below) toward the circumferential part, wherein the circumferential part, the curved part, and the ribs are integrally formed as a sheet member formed of a porous material (“fabric” Ln 37-43).

    PNG
    media_image1.png
    374
    344
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 1 of Giffard.

    PNG
    media_image2.png
    342
    257
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 1 of Giffard.
Giffard fails to disclose or suggest the inner shell “wherein one end of each of the plurality of ribs is formed to come into contact with ends of the other ribs at an inner portion of the peak area”, as recited in independent claims 1 and 13. 
Prior art of record Huber et al. (U.S. Patent No. 4,454,881), Huber et al. (U.S. Patent No. 4,384,577), and Magidson (U.S. Pub. No. 2006/0005838) alone or in combination fail to remedy the deficiencies of Giffard. Therefore, independents claim 1 and 13, and claims 3-4, 9-12, and 22-33 by dependency, are rendered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ELLIOT S RUDDIE/Examiner, Art Unit 3785